Title: To Alexander Hamilton from Nathaniel Appleton, 23 September 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


[Boston] September 23, 1790. “I recd. your circular Letter of 16th Inst. enclosing the various Forms prescribed for transacting the bussiness assigned to this Office.… I shall take the liberty to request the favour of your answers to the following Queries: Wether Warrants upon the Treasurer for Indents are to be taken up by the Loan Officers? Wether the Old Emission Money is to be transmitted Monthly with the other Certificates? & if so how it is to be convey’d, for in some months it may amount to a very large bulk.…”
